Citation Nr: 1003234	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
(to include coronary artery disease with bypass graft).

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and S. Y.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1955 to January 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for L5-S1 
spinal fusion, coronary artery disease with bypass graft, and 
hearing loss, and declined to reopen the Veteran's claim for 
service connection for migraine headaches.  

In December 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for a back 
condition and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  On December 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal with respect to 
the issue of entitlement to service connection for a heart 
condition (coronary artery disease with bypass graft) was 
requested.

2.  On December 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal with respect to 
whether new and material evidence had been submitted to 
reopen the claim for service connection for headaches was 
requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the 
appellant with respect to the issue of entitlement to service 
connection for a heart condition (to include coronary artery 
disease with bypass graft) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
with respect to whether new and material evidence has been 
submitted to reopen the claim for service connection for 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, during the course of the Veteran's 
hearing with respect to the claim for service connection for 
a heart condition, the appellant, through his authorized 
representative, has withdrawn the appeal on that issue.  With 
regard to the headache claim, the Veteran submitted a written 
statement withdrawing that appeal at the time of the hearing.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for a heart condition (to include coronary artery disease 
with bypass graft) is dismissed.

The appeal on the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for headaches is dismissed.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudication of the 
Veteran's claim for a back disability and hearing loss.  

With respect to the claim for service connection for hearing 
loss, the Veteran contends that he has bilateral hearing loss 
as a result of noise exposure while working in the Inactive 
Service Craft facility during active service.  He claims that 
he was tasked with removing paint from ships, and in doing so 
he utilized chipping guns and hammers, which generated loud 
noises that echoed in the shallow hull of the floating dry 
docks.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or findings with regards to hearing 
loss.  Test results during both the June 1955 entrance 
examination and January 1956 separation examination indicate 
a score of 15/15 on the whispered voice test, and the ears 
were evaluated as normal during the January 1956 separation 
examination.  A VA general medical examination in July 1986 
revealed no complaints of hearing loss and examination of the 
ear, to include otoscopic examination, was negative.

In a March 2005 statement, the Veteran said that he had a 
hearing aid in 1989.  In December 2005, he reported that he 
lost his hearing in the right ear in 1962 and 2 months later 
his hearing in that ear returned.  

Treatment records from the Emory Healthcare Center from June 
through August 2006 indicate that the Veteran was found to 
have predominately high frequency sensorineural hearing loss, 
with the right slightly worse than the left.  He was 
diagnosed with bilateral vestibular hypofunction, most likely 
secondary to gentamycin ototoxicity, and dizziness and 
imbalance related to the bilateral vestibular hypofunction.  
The Veteran was active in a vestibular rehabilitation 
program.

Treatment records from a physician at Infection Specialists 
of Middle Georgia, LLC from November 2006 and January 2007 
indicate that the Veteran gave a history of chronic hearing 
loss secondary to loud noise exposure while in the Navy.  

The Veteran was afforded a VA audiological examination in 
July 2007, during which the claims file was reviewed.  The 
Veteran reported a bilateral hearing loss with the right ear 
worse than the left.  He noted the onset of total hearing 
loss in his right ear in 1960, which improved but has 
progressed since that time.  He also said that the onset of 
hearing loss in the left ear occurred in 1967 or 1968 with 
progression since that time.  The Veteran said that during 
active service he worked in the Inactive Service Craft 
facility where he was exposed to chipping guns and hammers 
that were used to remove paint from the ships.  He denied the 
use of hearing protection during active service.  The Veteran 
reported that subsequent to discharge from active service, he 
worked doing layouts for a steel fabrication company for 18 
years with hearing protection worn.  He ran a welding shop 
for 4 years, with hearing protection reportedly worn.  He 
said he also ran the Army Training Center repair shop office 
for 4 years and denied any exposure to hazardous noise.  He 
denied any exposure to recreational hunting or vehicle noise.  
He stated that hearing protection was used when working with 
power tools and lawn equipment.  

Following examination of the Veteran, the examining 
audiologist noted that the Veteran's report of sudden onset 
of hearing loss in the right ear in 1960 and in the left ear 
in 1968 is not consistent with noise induced hearing loss.  
The audiologist also said that the loss in the left ear began 
approximately 12 years after the Veteran's separation from 
active service and related that an Institute of Medicine 
study noted that there is no scientific evidence for late 
onset of noise induced hearing loss.  The audiologist noted 
that other than the Veteran's enlistment and discharge 
audiological information, no other test results were found 
prior to the results of April 2006.  The examiner stated that 
those results were gathered after the Veteran was treated 
with gentamycin, a known ototoxic agent.  Therefore, the 
examiner opined that it is not at least as likely as not that 
the Veteran's current complaints of hearing loss are related 
to his military service.  

In December 2009, the Veteran submitted an April 2008 letter 
from a private audiologist.  The letter relates that the 
Veteran reported hearing loss and tinnitus bilaterally since 
the 1950s.  He reported extreme occupational noise exposure 
while in the Navy.  He also reported difficulty understanding 
speech, especially when background noise is present.  The 
audiologist noted that puretone testing revealed a mild to 
severe high frequency sensorineural hearing loss bilaterally.  
The audiologist then stated that it was her opinion that the 
Veteran's hearing loss is likely a direct result of noise 
exposure he endured while in the Navy.  She said that his 
hearing loss is permanent and will require hearing aids.  

The Board notes that the private audiologist's opinion was 
based on the Veteran reporting a history of hearing loss 
since the 1950's, which is inconsistent with the Veteran's 
own prior reports to VA and to the VA examiner.  
Specifically, the Veteran provided a history on his notice of 
disagreement of hearing loss beginning in 1962, which is 
similar to the history he provided to the VA examiner in 
2007.  The history of hearing loss beginning in the 1950's is 
not consistent with prior statements made by the Veteran.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) 
(Board can consider bias in lay evidence and conflicting 
statements of the veteran in weighing credibility)

With respect to the opinion by the VA examiner in 2007, the 
Board notes that the record contains a VA outpatient 
audiogram from August 2002.  Audiological testing during the 
examination revealed thresholds in the right ear of 30, 30, 
75, 70 and 75, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 65, 70, 90, 75 
and 80.  It was noted that the pure tone test revealed mild 
to profound sensorineural hearing loss in the right ear and 
moderate to severe mixed hearing loss in the left ear.  As it 
is unclear the extent to which the lack of evidence of 
hearing loss prior to gentamycin treatment impacted the VA 
examiner's opinion in 2007, the claims file should be 
returned to that examiner to review the 2002 audiogram and to 
provide an addendum to the July 2007 opinion.  

With respect to the claim for service connection for a back 
condition, the Veteran currently contends that he fell down 
steps in service after fainting from a headache.  Service 
treatment records are negative for complaints or findings 
relating to his back or to a fall.  Hospital records from 
that time reflect that his only complaint was a severe 
headache, that he of such in the presence of doctors and 
nurses but when left to his own devises seemed entirely free 
of any distress and symptomatology, and that he participated 
quite actively in occupational therapy and the gymnasium 
program.  At no time did he mention back complaints or a 
fall.  The final diagnosis during his 20 day hospitalization 
was passive dependency reaction manifested by somatic 
complaints without organic basis.  Separation examination 
revealed a normal spine examination.  The Veteran had no 
complaints regarding his back on the 1986 VA general medical 
examination and there was no malalignment of the axial 
skeleton.  A private treatment report dated March 1988 
indicates that the Veteran sustained an on-the-job back 
injury in September 1986.  In May 1988 he underwent a 
bilateral L5-S1 lumbar diskectomy and posterior fusion.

The record contains a February 1989 letter which indicates 
that the Veteran receives monthly disability benefits from 
the Social Security Administration (SSA).  A statement from 
the Veteran's wife and private treatment reports from 
February 1988 through August 1993 indicate that the Veteran 
receives such benefits for his back disability.  However, a 
copy of the SSA decision and the underlying records upon 
which the grant was based are not contained in the claims 
file.  Thus, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions 
and any medical evidence relied upon in making its decision.

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA provide the 
records pertinent to the Veteran's grant 
of SSA disability benefits as well as the 
medical records relied upon concerning 
that claim, and associate such records 
with the Veteran's claim file.

2.  Return the claims file to the examiner 
who conducted the July 2007 audiological 
examination, if available.  The examiner 
should review the claims file, to 
specifically include the August 2002 VA 
outpatient audiological evaluation of the 
Veteran (was conducted prior to the 
Veteran's gentamycin treatment in 2006).  
Following review of the claims file, the 
examiner should again provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's hearing loss in the 
right and/or left ear is related to the 
Veteran's approximately seven months of 
military service.  If a new examination is 
deemed necessary to respond to the 
question, one should be scheduled.  A 
rationale for the opinion should be 
provided.  If the July 2007 examiner is 
not available, the claims file should be 
reviewed and the opinion provided by 
someone of equal or greater qualifications 


3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


